


110 HR 3788 IH: To ensure that no Federal law shall prevent the Tuscarora

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3788
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To ensure that no Federal law shall prevent the Tuscarora
		  Nation of Indians of the Carolinas from seeking Federal recognition as an
		  Indian tribe, and for other purposes.
	
	
		1.Tuscarora Nation of Indians
			 of the Carolinas Federal recognition processNeither the Lumbee Act of June 7, 1956
			 (Public Law 570) nor the federally recognized status of any Indian tribe shall
			 prevent the Tuscarora Nation of Indians of the Carolinas from seeking or
			 attaining Federal recognition as an Indian tribe through—
			(1)the administrative
			 procedures set forth in part 83 of title 25, Code of Federal
			 Regulations;
			(2)Federal law;
			 or
			(3)any other means
			 provided under law.
			
